11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Reginald Genell Johnson,                    * From the 104th District Court
                                              of Taylor County,
                                              Trial Court No. 21591B.

Vs. No. 11-19-00137-CR                      * April 8, 2021

The State of Texas,                         * Memorandum Opinion by Williams, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect that Reginald Genell Johnson
pleaded “TRUE” to the first enhancement paragraph and that the jury found the
enhancement paragraph to be “TRUE.” As modified, we affirm the judgment of
the trial court.